Citation Nr: 0939016	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder of the shin area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's accredited representative submitted a request 
for a videoconference hearing before a member of the Board 
that was received by the Board in October 2009.  As such 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the Veteran for a videoconference 
hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
Board hearing per his request.  
Appropriate notification should be given 
to the Veteran and his representative, if 
any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


